Citation Nr: 1435355	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, denied service connection for a bilateral hearing loss disability.  Jurisdiction of the appeal currently resides with the Detroit, Michigan RO. 

The appellant and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in August 2010. A transcript of that hearing is of record and associated with the claims folder.

In February 2014, the Board, in part, remanded the claim for service connection for a bilateral hearing loss disability to the RO for additional substantive development.  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in order to obtain records from the Veteran's former employer, as well as from several private treatment facilities, initially requested by the Board in its February 2014 remand directives. 

In its February 2014 remand directives, the Board requested, in part, that the RO, after obtaining the appropriate release of information, contact the custodian of the Veteran's medical records held by his former employer, General Motors, to include copies of all audiology examination reports.  The Board also requested that if the Veteran was able to provide addresses for "J. A. P." and/or Fluke Hearing, that it send each provider a copy of its audiogram results of the Veteran, and have each provider indicate whether speech recognition scores, if any, were obtained in its using the Maryland CNC Test, and whether any history regarding onset of hearing loss was available.  (See February 2014 Board Decision/Remand, at page (pg.) 8)). 

In a March 2014 letter to the Veteran, the RO requested that he provide the dates of his employment at General Motors, and to list the addresses of J. A. P. and/or Fluke Hearing.  The RO enclosed VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA). 

In a June 2014, Supplemental Statement of the Case (SSOC), the RO indicated that it had not received any response from the Veteran or any additional pertinent medical evidence or records form General Motors.  (See June 2014 SSOC at pg. 8). 

Thereafter, in July 2014, the Board received, from the Veteran, 21-4142s for the following companies:  Fluke Hearing, Miracle Ear and General Motors.  Therefore, as the Board received the Veteran's 21-4142s for the above-cited businesses/corporations within 30 days of issuance of the June 2014 SSOC, as set forth in 38 C.F.R. § 20. 302(c)(2013), this claim must again be remanded for the RO/AMC to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's employment records from General Motors, and treatment records from Fluke Hearing and Miracle Ear.  See VA Form 21-4142s, dated and signed by the Veteran in May 2014. 

2.  Thereafter, using the address on VA Form 21-4142 for Fluke Hearing, dated and signed by the Veteran in May 2014, send it a copy of its audiogram results for the Veteran and ask it to state whether speech recognitions scores, if any, were obtained using the Maryland CNC Test, and whether any history regarding onset of hearing loss was available.  

If the RO is unable to make contact with the above-cited companies/businesses or if not response is received from them within a reasonable amount of time, this should be documented in the claims folder. 

3.  Readjudicated the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC, and given an opportunity to respond.

The Veteran the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



